 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DYLAN SCOTT CORRAL,                                No. 2:18-CV-1769-KJM-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    WOODMAN,
15                        Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. The matter was referred to the then-assigned magistrate judge as provided by

19   Eastern District of California local rules.

20                  On July 20, 2018, the magistrate judge filed findings and recommendations, which

21   were served on the parties and which contained notice that the parties may file objections within a

22   specified time. No objections to the findings and recommendations have been filed.

23                  The court presumes that any findings of fact are correct. See Orand v. United

24   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

25   reviewed de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations

26   of law by the magistrate judge are reviewed de novo by both the district court and [the appellate]

27   court . . . .”). Having reviewed the file, the court declines to adopt the findings and

28   /////
                                                        1
 1   recommendations and refers the matter back to the currently assigned magistrate judge for further
 2   proceedings consistent with this order.
 3                  The magistrate judge recommends that plaintiff’s civil rights action under 42
 4   U.S.C. § 1983 should be dismissed with prejudice for failure to state a claim because the claim
 5   “does not rise to the level of a constitutional violation.” Findings & Recommendations
 6   (“Findings”), ECF No. 13 at 3. The magistrate judge relies on Stevenson v. Koskey, for the
 7   proposition that “an isolated instance or occasional opening of legal mail outside the inmate’s
 8   presence” does not rise to the level of a constitutional violation. Findings at 3 (citing 877 F.2d
 9   1435, 1441 (9th Cir. 1989)).
10                  However, Stevenson does not appear to address the constitutionality of “isolated”
11   or “occasional” instances of opening an inmate’s legal mail. 877 F.2d at 1441. Rather, the Ninth
12   Circuit in that case addressed whether the defendant, a probation officer, was “out of the chain of
13   causation for the alleged constitutional deprivation,” which may have been caused by a
14   corrections officer when the defendant handed him the plaintiff’s mail and he opened it. Id. at
15   1438. The court explained, “[i]t matters not whether plaintiff’s constitutional rights were violated
16   by the corrections officer. Defendant did not participate in such violation.” Id. The court implies
17   that defendant may have been liable for a constitutional violation if her conduct had risen “above
18   negligence,” but held that “an official’s negligent act does not implicate the due process clause.”
19   Id. at 1440-41 (citations omitted).
20                  Because the Findings hinge on a misreading of Stevenson, the matter is referred
21   back to the magistrate judge for review and revision in light of this order. 1
22                  Accordingly, IT IS HEREBY ORDERED that:
23                  1.      The findings and recommendations filed July 20, 2018, are not adopted;
24                          and
25   1
      At page 3, lines 4-5, the findings and recommendations indicate that the court in Oliver v. Pierce
26   County Jail, 2007 WL 1412843 (W.D. Wash, May 9, 2007), cites to a Sixth Circuit case. Oliver
     relied on both Sixth Circuit and Third Circuit authority, and quotes language from the Third
27   Circuit case of Bieregu v. Reno, 59 F.3d 1445 (3d Cir. 1995). Fundamentally in this respect the
     Findings are correct, and this correction of the reference to Circuit authority does not affect the
28   court’s conclusion in this order.
                                                         2
 1               2.    This matter is referred back to the assigned magistrate judge for further
 2                     proceedings consist with this order.
 3   DATED: November 6, 2018.
 4

 5
                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  3
